Citation Nr: 1010244	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-17 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether nonservice-connected pension benefits were 
properly terminated, effective August 1, 2001, based on 
excessive income.

2.  Entitlement to continued receipt of nonservice-connected 
pension benefits subsequent to 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1941 through 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 administrative decision of the 
Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin.

The Board notes that the November 2004 administrative 
decision terminating the Veteran's nonservice-connected 
pension benefits resulted in the creation of an overpayment 
of $12,193.  The Veteran was granted a waiver of overpayment 
in March 2005.  

The Board also notes that the claims file in this case is 
incomplete.  Specifically, the Board notes that the November 
2004 administrative decision that terminated the Veteran's 
nonservice-connected pension benefits appears to have been 
made following an Income Verification Match (IVM) revealing 
that the Veteran and his spouse had failed to report income 
that he had received from a John Hancock Life Insurance 
annuity and that she had received from the Arkansas Public 
Employees Retirement System (PERS) in 2001.  The November 
2004 decision notes that the Veteran was sent notice in 
August 2004 proposing to stop his benefits beginning on 
August 1, 2001.

The Board attempted to obtain the IVM folder.  However, the 
Board has been notified that this folder was destroyed in 
compliance with the Milwaukee Pension Center's policies and 
is no longer available for review.  The Veteran has 
subsequently verified the amounts of the reported annuity and 
PERS benefits for 2001, thereby making it unnecessary to 
further develop that aspect of this claim.  However, as will 
be discussed in greater detail below, further development is 
necessary in order to verify the amounts of the annuity and 
PERS benefits received by the Veteran and his spouse in 
subsequent years. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to continued nonservice-connected 
pension benefits subsequent to 2001 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran was awarded nonservice-connected pension 
benefits effective August 1, 2001, based on a reported income 
of $10,812, which was less than the maximum allowable pension 
rate (MAPR) of $12,186 for a veteran with one dependent.

2.  Entitlement to pension benefits was terminated in 
November 2004 based on a finding that the Veteran had failed 
to report an annuity of $1827 and retirement benefits for his 
spouse from the State of Arkansas totalling $3213.  

3.  The November 2004 decision failed to consider 
unreimbursed medical expenses totalling $3160, consisting of 
$2330 for private medical insurance premiums and $830 for 
unreimbursed medical expenses.

4.  When considering all relevant income and exclusions, the 
Veteran's countable income for the year 2001 totals $12,089, 
which is less than the MAPR.


CONCLUSION OF LAW

While an adjustment of the Veteran's nonservice-connected 
pension benefits is necessary in light of the unreported 
income, the omission of private medical insurance premiums 
and other unreimbursed medical expenses in the computation of 
the Veteran's income for the year 2001 renders termination of 
these benefits unwarranted.  38 U.S.C.A. §§ 1521, 5107 (West 
2006); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all available evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
Veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  Nonservice-Connected Pension

Improved (nonservice-connected) pension is a benefit payable 
by VA to a veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002 & Supp. 2009).  Basic entitlement to such 
pension exists if, among other things, the veteran's income 
is not in excess of the maximum annual pension rate (MAPR) 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The Veteran's 
appeal essentially arises from the RO determination that his 
income exceeds the maximum annual disability pension limit.  

Effective December 1, 2000, the MAPR for a veteran with one 
dependent was $12,186.  See 38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23.  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses 
which have been paid in excess of five percent of the MAPR.  
Income from Social Security Administration (SSA) disability 
benefits is not specifically excluded under 38 C.F.R. § 
3.272, and therefore is included as countable income.

The Board finds that the Veteran's income for 2002 consists 
of the following: $7236 in SSA benefits for the Veteran (at a 
monthly rate of $603); $3564 in SSA benefits for the 
Veteran's spouse (at a monthly rate of $297); $1827 from the 
Veteran's annuity (as verified by the Veteran on a November 
2004 Improved Pension Eligibility Verification Report); and 
$3213 from his spouse's PERS benefits.  These amounts total 
$15,840.

The Board further finds that the Veteran and his spouse 
incurred the following unreimbursed medical expenses in the 
year 2001: $1200 in Medicare premiums; $2330 in private 
medical insurance; $365 in drugs and medicine for the 
Veteran; $211 in drugs and medicine for the Veteran's spouse; 
and $254 in mileage for doctor's appointments and to pick up 
prescriptions.  These amounts total $4360.  As noted above, 
the Veteran is only allowed to exclude from income 
unreimbursed medical expenses in excess of 5 percent of the 
MAPR.  For the year 2001, the applicable MAPR is $12,186; 
thus, the Veteran may exclude unreimbursed medical expenses 
in excess of $609.  Subtracting $609 from the $4360 of 
unreimbursed medical expenses produces a total of $3751 in 
unreimbursed medical expenses that the Veteran is allowed to 
exclude from his income.

Subtracting the $3751 of exclusions from income from the 
calculated income of $15,840, the Board finds that the 
Veteran's total income for purposes of determining 
entitlement to nonservice-connected pension benefits is 
$12,089 for the year 2001.  This figure is $97 less than the 
maximum MAPR of $12,186 for 2001.  Therefore, the Board finds 
that the termination of the Veteran's 2001 nonservice-
connected pension benefits was improper.


ORDER

Termination of the Veteran's non-service-connected pension 
benefits, effective August 1, 2001, based on excessive income 
was not warranted.


REMAND

The reinstatement of the Veteran's nonservice-connected 
benefits in 2001, along with the fact that the Veteran has 
been submitting information about his income and expenses for 
2002 and 2003 since the beginning of his appeal, raises the 
inextricably intertwined issue of continuing entitlement to 
nonservice-connected pension benefits in the years following 
2001.  

The Board notes that there is insufficient information to 
make any more than a piecemeal attempt at resolving 
entitlement to nonservice-connected pension for the years 
2002 to the present.  Specifically, the Board is unable to 
determine whether nonservice-connected pension is warranted 
for the year 2002 and, if it is, how much of a benefit the 
Veteran should receive.  This is because the Veteran's claims 
file does not contain any evidence or statements regarding 
the amount that the Veteran and his wife paid in private 
medical insurance premiums in 2002.  This information would 
potentially constitute a significant sum of unreimbursed 
medical expenses that may be excluded from the Veteran's 
countable income for that year.  The Board further notes that 
it is unclear how much the Veteran and his wife paid for 
Medicare premiums in 2002.  

On remand, the Veteran should be asked to submit any 
available information regarding the private medical insurance 
premiums that have been paid by him and his spouse in 2002 
and 2004 through the present.  The Veteran should also be 
asked to provide any information concerning the amount he and 
his wife have paid in Medicare premiums in that same period.  
VA should attempt to obtain any information regarding the 
Veteran's Medicare payments and benefits as well and should 
notify the Veteran of any information that has been obtained.  

The claims folder, however, does contain information 
regarding the Veteran's unreimbursed medical expenses for the 
year 2003, including the Medicare premiums and private 
medical insurance premiums paid by him and his wife.  On 
remand, the RO/AMC is directed to consider these expenses 
when determining entitlement to nonservice-connected pension 
benefits for that year.

The Board further notes that the figures cited in the 
Veteran's December 2004 VA Form 5655, Financial Status 
Report, seem to suggest there may be periodic increases in 
the PERS benefits paid to the Veteran's spouse.  On remand, 
the Veteran should be requested to provide any available 
information with regard to the amounts of these benefits from 
2002 to the present.  The Veteran should also be asked to 
verify the amount he has received in payments from his 
annuity since 2002.

Furthermore, the Veteran should be asked to provide the 
pertinent financial status information for the years 2005 
through the present in order for VA to determine whether or 
how much nonservice-connected pension should be awarded for 
those years.  To the extent that VA determines the 
information from the years 2002 through 2004 is incomplete, 
this information should be requested from the Veteran as 
well.  

The Board notes that the Veteran has already provided medical 
expense reports from 2001 through 2003.  While these records 
do list the costs of prescriptions and transportation that 
were paid by the Veteran and his wife during that period, 
they do not list any doctors' appointment copayments that may 
have been made during this time.  Any such information is 
relevant in helping to reduce the Veteran's countable income 
and should be requested.  
 
The Board realizes that a lot of information is being 
requested in this remand and notes that some of this 
information may be almost a decade old.  Any duty to assist 
letter that is sent to the Veteran should state that he may 
provide his best estimates of medical expenses for the years 
in question.  

Finally, the Board notes that this claim was certified to the 
Board in November 2005 and that no new financial information 
has been added to the record since that time.  In the event 
that the Veteran has been awarded nonservice-connected 
pension for the year 2005 or later, any such information 
should be associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Due to the 
length of time this case has been on appeal and the Veteran's 
advanced age, expedited handling is requested.)

1.  The RO/AMC should obtain any pertinent 
records concerning the amounts of any 
benefits the Veteran and his spouse have 
received from the Social Security 
Administration (SSA) from the years 2002 
and 2004 through the present, and the 
amounts of any Medicare premiums that have 
been paid by the Veteran and his spouse 
during those same periods.  The Veteran 
should be notified of any attempts to 
obtain such information.

2.  Any information with respect to the 
Veteran's request or receipt of 
nonservice-connected pension benefits from 
the years 2005 through the present should 
be obtained and associated with the claims 
folder.

3.  The Veteran should be requested to 
provide, or to direct that VA obtain, the 
following information or evidence in 
support of his claim of entitlement to 
nonservice-connected pension benefits:

a.  Private insurance premiums paid by 
the Veteran and his spouse from the 
years 2002 and 2004 through the 
present;

b.  Other unreimbursed medical 
expenses, including costs of 
prescriptions, transportation to 
doctors' appointments, copayments and 
other costs associated with doctors' 
appointments, from the years 2001 
through the present.

c.  Amounts paid to the Veteran through 
his John Hancock Life Insurance Annuity 
from the years 2002 through the 
present; and

d.  Amounts paid to the Veteran's 
spouse through the Arkansas Public 
Employees Retirement System (PERS) from 
the years 2002 through the present.

If the RO/AMC is unable to obtain the 
SSA benefit and Medicare premium 
records requested above, the following 
records requests should be added to the 
duty to assist letter:

e.  Social Security Administration 
(SSA) benefits received by the Veteran 
and his spouse from the years 2002 and 
2004 through the present; and

f.  Medicare premiums paid by the 
Veteran and his spouse from the years 
2002 and 2004 through the present.

The Veteran should be notified that he 
may provide his best estimates of the 
other unreimbursed medical expenses for 
the years at issue, and he should be 
notified of VA's duty to assist him in 
obtaining any of the records at issue.

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record and should 
determine the Veteran's entitlement to 
nonservice-connected pension benefits from 
2002 through the present.  In reaching 
these determinations, the RO/AMC should 
expressly consider the unreimbursed 
medical expenses that are already noted to 
be of record for 2003 and any such 
evidence that may be added to the record 
in the course of further development of 
this claim on remand.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


